               Case 21-10146-MFW               Doc 1307         Filed 07/20/21        Page 1 of 3




                   IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
______________________________________
                                      )
In re:                                )        Chapter 11
                                      )
KNOTEL, INC.,                         )        Case No. 21-10146 (MFW)
                                      )
                     Debtor.          )
                                      )
Tax I.D. No. XX-XXXXXXX               )
                                                        )
In re:                                                  )               Chapter 11
                                                        )
42FLOORS LLC.,                                          )               Case No. 21-10217 (MFW)
                                                        )
                          Debtor.                       )
                                                        )
Tax I.D. No. XX-XXXXXXX                                 )
                                                        )
In re:                                                  )               Chapter 11
                                                        )
KNOTEL CANADA, INC.,                                    )               Case No. 21-10540 (MFW)
                                                        )
                          Debtor.                       )
                                                        )
Canadian Business No. 79746 0136                        )

                        FINAL DECREE CLOSING CERTAIN CASES
                      AND AMENDING CAPTION OF REMAINING CASE

         Upon consideration of the Certification of Counsel Regarding Final Decree Closing

Certain Cases and Amended Caption of Remaining Case (the “Certification of Counsel”)1

requesting entry of (i) a final decree order (this “Final Decree”) closing the chapter 11 cases of

certain of the Debtors as of the date of entry of this Final Decree and (ii) an order (together with

the Final Decree, this “Order”) amending the caption in the case of Debtor Knotel, Inc. (the

“Liquidating Debtor”); and this Court having jurisdiction over this matter pursuant to 28 U.S.C.


1
    Capitalized terms used but not otherwise defined herein shall have the meanings set forth in the Certification of
    Counsel or the Plan, as applicable.
             Case 21-10146-MFW           Doc 1307      Filed 07/20/21      Page 2 of 3




§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court from the District of Delaware dated as of February 29, 2021; and this matter being a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that the relief requested is in

accordance with the terms of the Confirmation Order; and after due deliberation and sufficient

cause appearing therefor,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1.      Each of the following cases (the “Closing Cases”) shall be closed, effective as of

the date of entry of this Order.

                  42 Floors LLC, Case No. 21-10217 (MFW)

                  Knotel Canada, Inc., Case No. 21-10540 (MFW)

       2.      This Order shall be entered on the docket of each of the Closing Cases.

       3.      A docket entry, substantially similar to the following shall be entered on the docket

of each of the Debtors other than Knotel, Inc.:

               An order has been entered in accordance with section 350 of the Bankruptcy
               Code, and paragraph XIII(B) of the Joint Combined Second Amended
               Chapter 11 Plan of Liquidation and Disclosure Statement for Knotel, Inc.
               and Certain Affiliate Debtors [Docket No. 1245] (and any other permitted
               amendments thereto and the Plan Supplement, the “Plan”), closing the
               chapter 11 cases of: 42 Floors LLC, Case No. 21-10217 (MFW), and Knotel
               Canada, Inc., Case No. 21-10540 (MFW). All further pleadings and other
               papers shall be filed, and all further docket entries shall be made, in the
               case of Knotel, Inc., Case No. 21-10146 (MFW).

       4.      Entry of this Order is without prejudice to (a) the rights of any Debtor or other party

in interest to seek to reopen any of the Closing Cases for cause pursuant to section 350(b) of the

Bankruptcy Code, and (b) the right of the Liquidating Debtor, the Liquidating Trustee or any other

parties in interest to dispute, object to or resolve all claims that were filed against the Debtors in

the chapter 11 cases.



                                                  2
                Case 21-10146-MFW               Doc 1307         Filed 07/20/21       Page 3 of 3




          5.       The caption in the chapter 11 case of Knotel Inc., 21-10146 (MFW), shall be

amended as follows:

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
                                                           )
 In re:                                                    )       Chapter 11
                                                           )
 KNOTEL, INC.,[FN1]                                        )       Case No. 21-10146 (MFW)
                                                           )
                            Liquidating Debtor.            )
                                                           )
                                                           )

[FN1]     The Liquidating Debtor’s service address in the chapter 11 case is 9 East 8th Street, Box 113, New York, NY
          10003.

          6.       All pending and future matters relating to each of the Debtors, including objections

to claims and final fee applications, shall be administered and heard in the case of Knotel, Inc.

          7.       Each Debtor in the Closing Cases shall remain responsible for making payments in

U.S. Trustee fees payable pursuant to 28 U.S.C. § 1930, in accordance with the terms of the Plan,

through the date the Closing Cases have been closed.

          8.       The Court shall retain jurisdiction to hear and determine all matters arising from or

related to the implementation, interpretation, and/or enforcement of this Final Decree.




Dated: July 20th, 2021                                         MARY F. WALRATH
Wilmington, Delaware                                           UNITED STATES BANKRUPTCY JUDGE
                                                          3

IMPAC - 7296753v.1 07/19/2021 11:18 AM
